s Case 2:17-cV-O7121-.]FB-GRB Document 20 Filed 12/19/18 Page 1 of 1 Page|D #: 154
Case 2:17-cv-07121-JFB-GRB Document 16-2 Filed 11/26/18 Page 1 of 1 Page|D #: 138

F l L E D
IN cLERK's oFFlCE
U.s. DlSTRlCT count E.D.N.Y_

UNITED sTATEs DISTRICT coUR'.r 'A' DE£ 19 2318 at
EASTERN msch oF NEW YORK

 

JosE ALVITES cENTENo ezaz. LONG 'SLAND OFF'CE

Plaintm~s, : Case No. 17 Civ. 7121 (JFB) (GRB)

v. : STIPULATION OF DISMISSAL
' WITH PR.EJUDICE

DBD Contracting LLC et al.,

Defendants.

 

l'i` IS l-LEREBY ST]PULATED AND AGREED, by and between the undersigned,
attorneys of record for the parties in the above-captioned action, that whereas no party hereto is
an infant, incompetent person for whom a committee has been appointed or conservatee and no
person not a party has an interest in the subject matter of the action, the above-entitled action be,
and the same hereby is, dismissed with prejudice pursuant to Rule 41 of the Federal Rules of

Civii Proc/edure. Eac?/party shall bear their or its o

Jasbn B. Klirnpl, Esq.

   

 

atthew L. Berman, Esq.

TANNENBAUM HELPERN ETAL VALLI KANE & VAGN!NI, LLP
900 Third Avenue, 13th Floor 600 Old Country Road, Suite 519
New York, New York 10022 Gaz'den City, New York 11530
klimpl@thsh.com mberman@vkvlawyers.com
(212) 508-7529 (516) 203-7180
Attorneysfo)" Defendants A !torneys for Plainr§#.'s'

/
Dated: /(/' ':' / Z) Dated: H¢ cl&{ /Q

A,,“..N_n \sll‘illY
k 311 w afdc CMO~`

ka§vw»

wm

 

